Citation Nr: 0739568	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  97-29 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to service connection for residuals of 
vasectomy, including chronic epididymitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The veteran served on active duty from April 1986 to November 
1996 and from February 2003 to October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The case was remanded to the RO in January 
2001 and March 2005.

In May 2000, the veteran failed to appear for a travel Board 
hearing at the RO.  In December 2000, he failed to appear for 
a Board videoconference hearing.  He did not request a 
postponement prior to the hearing date, and has not requested 
that the hearing be rescheduled or suggested good cause for 
his absence.  He has not indicated that that he wants another 
videoconference hearing either.  Accordingly, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2007).  


FINDINGS OF FACT

1.  The veteran does not have a disorder causing hematuria.

2.  The veteran does not have residuals of his elective 
in-service vasectomy, including epididymitis, other than the 
usual effects of vasectomy surgery.


CONCLUSIONS OF LAW

1.  A disorder causing current hematuria was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).




2.  Residuals of vasectomy, including epididymitis, were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in April 2001 that addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information, including that in the veteran's possession, to 
the AOJ.  Additional letters were mailed to the veteran in 
April 2007.

The Board acknowledges that this letter was sent to the 
veteran after the May 1997 decisions that are the basis for 
this appeal.  In this case, however, the unfavorable RO 
decisions that are the basis of this appeal were already 
decided - and appealed -- by the time the current section 
5103(a) notice requirement was enacted in November 2000.  The 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 
112, at 120 (2004), that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received in this case.  Notice was provided well before the 
last supplemental statement of the case in August 2007.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in August 2007.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any 
deficiencies in VA's duties to notify the veteran concerning 
effective date or degree of disability for the service 
connection claims are harmless, as service connection has 
been denied thus rendering moot any issues with respect to 
implementing an award.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records 
and examined the veteran in April 1997 and June 2007.  
Efforts to obtain the veteran's service medical records from 
the period of service from February to October 2003 have been 
unsuccessful, but the veteran has not reported experiencing 
any symptoms or receiving any treatment during that period of 
service.  Additionally, on recent examination in 2007 he 
stated that all of his symptoms had resolved, and objective 
examination was negative.  Accordingly, additional efforts to 
obtain these records are not warranted.  See 38 C.F.R. 
§ 3.159(d).  VA has satisfied its assistance duties.


Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, will not be considered service-connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306 (2007). 

The veteran was seen in service in November 1990 and was 
assessed with hematuria.  By December 1991, he had no 
symptoms.  

The veteran had an elective vasectomy in 1993.  After that, 
he had epididymitis in 1993 and then again in 1995.  
Urinalysis was normal in service in March 1995.  The veteran 
had a febrile illness which was likely a urinary tract 
infection in May 1995.  The veteran had epididymitis again 
1996.  

On VA examination in April 1997, the veteran stated that 
since a fall in 1990, he would develop hematuria, usually 
after running.  He also stated that since his 1992 vasectomy, 
he developed epididymitis on a recurring basis every 3-4 
months, but that the last episode was in 1995.  He stated 
that since then, he had pain on and off in his right 
testicle.  The April 1997 examination revealed well-healed 
vasectomy scars that were nontender and without 
complications.  The testicles were nontender, firm, and equal 
in size, shape, form, and consistency, and were normal and 
soft.  The diagnoses were insufficient clinical evidence to 
warrant a diagnosis of any chronic urinary bladder disorder 
or residuals thereof; and status post vasectomy with a 
history of recurring epididymitis, with no recurrence at the 
present time and with well healed scars.

In June 1997, the veteran stated that he has blood in his 
urine whenever he moderately exercises.  Concerning his 
vasectomy, he stated that currently he has pain from time to 
time when having sex.  In October 2002, the veteran's wife 
stated that the veteran had undergone evaluations by private 
physicians, but no records have been submitted, despite 
requests from the RO.  

On VA examination in June 2007, the veteran reported that he 
had been diagnosed with acute kidney contusion when he fell 
while rock climbing in service in 1990.  He had been seen by 
a urologist in service who diagnosed exercise-induced 
hematuria.  In 1993, he had an elective vasectomy and then 
developed epididymitis in 1993 and 1995, with both episodes 
resolving.  The veteran stated that he currently had a well 
healed vasectomy with no chronic scrotal pain or any 
discomfort or symptoms whatsoever.  He stated that his 
in-service epididymitis episodes had healed well and had not 
caused any infections since 1995.  He reported that his 
hematuria had also resolved and that he had not had any 
hematuria in at least 3 years.  He stated that all of his 
symptoms had completely resolved.  Examination revealed his 
testicles to be 6 centimeters bilaterally and there was no 
epididymal tenderness to palpation, nor were there masses, 
nodules, or erythema.  Urinalysis was normal.  The diagnoses 
were a well healed elective vasectomy with no residual 
symptoms; and resolved recurrent epididymitis, with no 
residual symptoms.

If there is not a current disability, then service connection 
cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  In this case, the preponderance of the evidence 
indicates that there is no current disability resulting from 
either the in-service hematuria, or from the in-service 
vasectomy, other than its usual surgical effects.  There is 
no objective medical evidence indicating that the veteran has 
had hematuria after service, and in 2007 the veteran stated 
that his hematuria had resolved.  Also, there is no medical 
evidence indicating that after service, the veteran has had 
residuals of his in-service vasectomy, including 
epididymitis, other than the usual effects of vasectomy 
surgery.  His surgical scars are well healed.  While the 
veteran had indicated in June 1997 that he had had pain after 
service, he denied any such complaints on examination in June 
2007, and since he is a layperson, he is not competent to 
indicate what the pain was from.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  Moreover, the examinations in 1997 and 
2007 were normal and no treatment records showing post-
service epididymitis or other residuals of vasectomy have 
been submitted. 

In light of the above, service connection is not warranted 
for either a disorder causing hematuria or residuals of 
vasectomy, including chronic epididymitis.  The 


preponderance of the evidence is against the claims and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a disorder causing hematuria is 
denied.

Service connection for residuals of vasectomy, including 
chronic epididymitis, is denied.




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


